Citation Nr: 0705766	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-29 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for total uterine 
prolapse.


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983 and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board in March 2005 when 
it was remanded for further development as to both issues.

The veteran requested a hearing before the Board and was 
scheduled for a February 2005 Board hearing.  The veteran did 
not report for this hearing.  However, documents later 
associated with the claims file show that the veteran had 
previously notified VA of a medical conflict and a desire to 
reschedule the hearing.  A December 2006 letter asked the 
veteran to clarify as to whether she wanted to attend another 
hearing before the Board.  The veteran replied to this letter 
by indicating that she no longer wanted a hearing.


FINDINGS OF FACT

1.  A chronic disability of the cervical spine was not 
manifested during the veteran's active duty service, nor is 
any chronic disability of the cervical spine otherwise shown 
to be related to the veteran's active duty service.

2.  Total uterine prolapse was not manifested during the 
veteran's active duty service, nor is total uterine prolapse 
otherwise shown to be related to the veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  Chronic disability of the cervical spine was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131,  
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Total uterine prolapse was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131,  5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated September 2002, and 
again in a letter dated March 2005.  Moreover, in both 
letters the appellant was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the September 2002 letter was sent to the 
appellant prior to the rating decision sent later in 
September 2002.  Moreover, this appeal has been subsequently 
readjudicated on several occasions, most recently in June 
2006.  The veteran has thus had ample opportunity to benefit 
from the VCAA notice and supplement the record accordingly.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The September 2002 and March 2005 VCAA letters notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims by showing the nature and etiology of 
her claimed disabilities.  However, there has been no timely 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
September 2002 and March 2005 letters notifying her to submit 
evidence detailing the nature and history of her claimed 
disabilities.  The RO also furnished the appellant with a 
letter in June 2006, accompanying a supplemental statement of 
the case, which directly explained how VA determines 
disability ratings and effective dates.  In any event, as the 
Board finds below that service connection is not warranted 
for the claims addressed in this decision, no ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been provided with VA examinations.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

This appeal involves claims of service connection for a 
cervical spine disability and for total uterine prolapse.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Cervical Spine Disability

As discussed in more detail below, it is clear from the 
record that the veteran currently suffers from a chronic 
disability of the cervical spine.  The August 2005 VA 
examination report shows current diagnoses of chronic 
intervertebral disc disease and postoperative anterior 
cervical discectomy and fusion with anterior cervical plate.  
The critical question in this case is whether the chronic 
acquired disabilities of the veteran's cervical spine were 
manifested during active service or are otherwise due to the 
veteran's service.

The veteran's contention, as explained in her April 2003 
notice of disagreement, is that her current cervical spine 
disability is part of a pathology that manifested during the 
veteran's first period of active duty service.  Specifically, 
the veteran has advanced the argument that her documented in-
service diagnosis of temporomandibular joint (TMJ) 
dysfunction was a manifestation of a pathology which has now 
developed into significant cervical spine disability.

The veteran's service medical records indicate some 
complaints of neck pain and soreness during the veteran's 
first period of active duty service.  A medical consultation 
report dated September 1980 shows that the veteran complained 
of a "sore neck."  A diagnosis of myofascial pain was given 
at that time and no suggestion of any chronic disability is 
shown in the consultation report.  Other complaints of neck 
pain during the veteran's first period of active duty service 
include an April 1982 notation of neck pain radiating from a 
problem affecting the veteran's chest.  No cervical spinal 
problems or chronic disabilities of the neck were suggested 
at that time.  Indeed, it appears that any in-service 
episodes of neck pain resolved without chronic disability 
prior to the end of this period of active duty service; the 
veteran's January 1983 separation examination report shows 
that the veteran's neck was found to be clinically normal at 
that time with no pertinent defects noted and, moreover, the 
veteran identified no manifestations suggestive of a cervical 
spine pathology in her statement of present health associated 
with that examination report.  This shows that a trained 
medical professional and the veteran herself did not believe 
that the veteran suffered from any chronic disability of the 
cervical spine at that time, and it suggests that any 
instance of neck pain during service was acute in nature and 
not a manifestation of chronic disability.  The Board notes 
that the pertinent findings of the January 1983 examination 
report are repeated in a February 1985 examination report, 
and once again in a November 1988 examination report.

Following the end of the veteran's first period of active 
duty service, there is no record of any complaint, treatment, 
or diagnosis of any pathology concerning the neck until at 
least May 1988, or five years after the end of the veteran's 
first period of active duty service.  The veteran's 
complaints of neck stiffness apparently yielded a diagnosis 
of "resolving cervical tension myositis."  Once again, the 
Board notes that there is no suggestion of any chronic 
disability of the cervical spine at this time.  In April 1989 
the veteran is again documented to have complained of neck 
pain, primarily involving the trapezius region of the left 
side of the neck and the left shoulder.  A diagnosis of 
"muscle tension" was given at this time.  The veteran was 
treated and instructed to seek a follow-up consultation if 
the symptoms did not improve.  There is no indication of 
record that the veteran sought a follow-up appointment and, 
moreover, no indication that any chronic disability of the 
cervical spine was indicated at this time.

A medical examination report dated September 1992, over a 
year following the end of the veteran's second and most 
recent period of active duty service, shows that the 
veteran's neck was found to be clinically normal at that 
time.  The report also indicates that the examiner reviewed 
the veteran's medical records up through that date, and asked 
the veteran about any significant medical problems, but that 
no significant medical problems were found and the veteran 
denied experiencing any such problems.  Thus, neither the 
veteran herself nor a trained medical professional believed 
that the veteran suffered from a chronic disability of the 
cervical spine at that time; this strongly suggests that no 
chronic disability of the cervical spine had manifested as of 
that time, over one year following the end of the veteran's 
most recent period of active duty service.

A July 1996 medical report shows that the veteran was 
receiving treatment for a pulled muscle on the right side of 
the neck.  The report shows that the veteran had been treated 
with muscle-relaxers and pain medication, but had stopped 
taking those medications prior to the July 1996 consultation.  
As in the other medical records up through this date, there 
is no apparent indication of any chronic disability of the 
cervical spine.  Moreover, a July 1997 examination report 
shows that the veteran's neck was once again found to be 
clinically normal without pertinent defect, and the veteran 
included no reference to any neck problems among her list of 
reported medical issues at that time.

An August 2001 private consultation report is the next 
evidence of record pertinent to any neck symptomatology.  
This report shows that the veteran cited 1997 as the 
approximate time of the onset of the neck pain for which she 
sought treatment.  It was noted that the veteran described 
having been in a motor vehicle accident one year prior to the 
onset of the neck pain.  Clinical impressions noted at that 
time included "degenerative cervical disc disease," which 
is the earliest clinical suggestion of this pathology on 
record.

The veteran's treatment eventually led to a referral for a 
neurosurgical evaluation.  A February 2002 private 
neurosurgical evaluation report shows a diagnosis of 
"kyphotic spinal deformity from C3 to C6 with reversal of 
the normal cervical curvature" in addition to "degenerative 
disc disease and spondylosis with disc space narrowing at C4-
5 and C5-6."  Also, "central spinal stenosis from C4 to 
C7" and "right C6 radiculopathy" are shown in this report.  
The report also shows that the veteran relayed a history of 
neck pain dating back to 1997 and increasing in severity 
around 2000 or 2001.  Shortly following this consultation, 
the veteran underwent a discectomy procedure with fusion.

There is no suggestion in the record that the veteran 
suffered any injury to her cervical spine during any period 
of service to cause her current chronic disability of the 
cervical spine.  The record also shows no apparent clinical 
suggestion of any manifestation of degenerative disc disease 
of the cervical spine prior to August 2001, over 10 years 
following the veteran's last period of active duty service.  
The Board also notes that the veteran's neck was found to be 
clinically normal during an examination in July 1997, and the 
veteran has reported that her chronic neck pain began around 
1997, or at least 5 years following separation from active 
duty service.  This lengthy period without evidence of 
pertinent symptomatology or diagnosis weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board once again acknowledges that the veteran contends 
that the current cervical spine disability stems from a 
pathology that was evidenced during her first period of 
active service by a diagnosis of TMJ syndrome.  The Board 
observes that the service medical records do include a dental 
notation that TMJ was diagnosed in October 1980.  The Board 
further observes, however, that the veteran's several 
subsequent instances of treatment for neck pain contain 
clinical impressions and diagnoses which offer no suggestion 
of any chronic pathology tied to the veteran's service nor to 
any chronic pathology associated with the veteran's October 
1980 diagnosis of TMJ.

Nevertheless, there is a medical question at issue as to 
whether the veteran's current chronic disability of the 
cervical spine could have been caused by service or could 
have begun during active duty service without being expressly 
clinically detected during service.  In answering this 
medical question, the Board must rely upon competent medical 
opinions.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
There is only one competent medical opinion of record which 
addresses the question of whether there is any nexus between 
the veteran's current chronic cervical spine disability and 
her service.  No medical report suggests that any such nexus 
exists, and the August 2005 VA examination report provides a 
highly probative discussion to support the conclusion that 
the veteran's current cervical spine disability is not 
related to the veteran's service.  This VA examination report 
demonstrates a thorough review of the claims folder as the 
veteran's complete pertinent medical history is cited.

The August 2005 VA examination report explains its conclusion 
that the current cervical spine disability is unrelated to 
the veteran's active duty service by citing that there is no 
evidence of any traumatic injury to the veteran's spine from 
her period of active duty and that the in-service diagnoses 
for episodes of neck pain are not known to be associated with 
her current cervical spine pathology.  Moreover, the examiner 
expressly and directly addresses the veteran's contentions 
regarding her in-service diagnosis of TMJ syndrome; the 
examiner observes that this disorder is known to cause many 
of the neck symptoms that are noted in the veteran's service 
medical records around that time, but TMJ is not known to 
have any association with the type of intervertebral disc 
disease featured in the veteran's current chronic disability.

Additionally, the examiner explains that even if the in-
service diagnoses were related to a cervical spine pathology, 
there would still have to be "evidence of significant injury 
to produce the kind of pathology which would necessitate the 
significant number of levels fused...."  The August 2005 VA 
examination report opines that it is at least as likely as 
not that a post-service injury to the veteran's neck was the 
cause of the veteran's current substantial disability of the 
cervical spine.  The examiner concludes that the veteran's 
diagnosed TMJ has no relationship to the veteran's current 
cervical spine pathology, and that it is less likely than not 
that the veteran's current cervical spine pathology was 
incurred or aggravated during the veteran's service.

Thus, the Board is presented with a record that shows no 
chronic disability of the cervical spine during active 
service or for many years following active service.  The 
veteran's current chronic disability of the cervical spine 
did not manifest until at least five years following the end 
of the veteran's most recent period of active duty.  The only 
competent medical opinion of record, informed by review of 
the entire pertinent medical history, finds that it is less 
likely than not that the current disability of the cervical 
spine was caused during service, and more likely that it was 
caused by a non-service-related injury following the 
veteran's active service.  Thus, the weight of the evidence 
is against the veteran's claim.

Total Uterine Prolapse

The record clearly demonstrates that the veteran has been 
diagnosed with total uterine prolapse and has undergone a 
hysterectomy to remove her uterus.  The veteran acknowledges, 
in her notice of disagreement received in April 2003, that 
her total uterine prolapse was diagnosed in "approximately 
November 1983."  As the veteran further acknowledges, the 
disability was not diagnosed during active service; the 
veteran recalls that the diagnosis came "seven months after 
transfer from active to reserve status."

Initially, the Board notes that the veteran's total uterine 
prolapse is not a disability which is subject to presumptive 
service connection if manifest to a compensable degree within 
one year of separation from active service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The veteran 
contends, however, that this disability began as an 
undiagnosed medical problem during her active duty service.  
In this regard, the veteran refers to difficulty she 
experienced using feminine products due to discomfort 
following the birth of her first child in June 1980, the 
failure of an attempt to have an intra-uterine device (IUD) 
placed in approximately August 1980, and a cervix injury 
suffered during the birth of the veteran's second child in 
December 1982.

The Board has reviewed the veteran's service medical records 
for any indication of total uterine prolapse.  However, as 
acknowledged by the veteran, none of the documents relating 
to pregnancy or gynecological examination contain any clear 
indication that a total uterine prolapse was suspected or 
diagnosed during service.  A medical record from November 
1980 documents what appears to be the incident recalled by 
the veteran in which her body expelled an IUD, however this 
record contains no clinical suggestion of a total uterine 
prolapse.  A February 1981 medical record indicates that the 
veteran was treated for vaginal symptoms including an unusual 
discharge, but there is no indication that a total uterine 
prolapse was contemplated by trained medical professionals as 
the cause.  The veteran's January 1983 separation examination 
report includes a physician's summary of the veteran's health 
which discusses the veteran's most recent pregnancy as 
involving no complications and no sequelae.  The report also 
notes that a tubal ligation was performed followed this 
second pregnancy.  Thus, there is substantial attention paid 
to the veteran's gynecological health in her service medical 
records, but there is no suggestion that the veteran suffered 
from a total uterine prolapse during active service.

The medical records associated with the veteran's hospital 
treatment for her total uterine prolapse have recently been 
associated with the claims file.  There records from March 
1984 show that the veteran complained of a vaginal protrusion 
in November 1983 and reported that the protrusion "had 
gotten worse over the last year."  None of the documentation 
indicates any expression of a medical opinion that the total 
uterine prolapse was at least as likely as not caused during 
service or manifested during service.

The veteran was afforded a VA examination in August 2005 to 
obtain a competent medical opinion regarding the likelihood 
that the veteran's total uterine prolapse was caused by or 
manifested during her active duty service.  The August 2005 
VA examination report indicates that the gynecologist who 
performed the examination reviewed the service medical 
records, which included a significant number of records 
involving gynecological medical attention, and found nothing 
to be interpreted as a manifestation of total uterine 
prolapse during service.  For the purposes of the medical 
analysis, the examiner expressly assumes that the veteran was 
diagnosed with a total uterine prolapse for which a 
hysterectomy was performed in March 1984.  Accepting this 
factual history, the examiner explains that the veteran's 
belief that in-service expulsion of the IUD was a 
manifestation of the total uterine prolapse "is unfounded."  
The expert offers that "in my opinion there is no connection 
between one and the other. ... expulsion of an IUD is not an 
indication of uterine prolapse."

The examine also explains, in addressing whether it is at 
least as likely as not that the veteran's disability was 
incurred in or aggravated by active duty, that the veteran's 
responsibilities in administrative work were not of a nature 
that would promote a total uterine prolapse.  Thus, the 
August 2005 VA examination report expresses that the expert 
examiner can find no basis upon which to conclude that the 
total uterine prolapse would have at least as likely as not 
incurred in or been aggravated by active duty.

The Board finds that this August 2005 VA examination report 
is probative and adequate to address this issue.  The Board 
notes that, at the time of the VA examination, VA had not yet 
received the veteran's March 1984 hospital records which 
discuss her disability in association with her hysterectomy.  
Thus, the Board has considered whether those records 
contained information that was not contemplated by the August 
2005 VA examiner in drawing medical conclusions.  However, 
the Board finds that the August 2005 VA examination report 
reflects review of the remainder of the claims folder and 
accepts the veteran's own account of the factual history of 
her disability; the VA examination report contemplates all of 
the most pertinent factual information, including that 
information which has been corroborated by the later-obtained 
March 1984 hospital reports.

Thus, the Board is presented with a record that shows no 
total uterine prolapse during active service.  No medical 
opinion of record indicates that the veteran's total uterine 
prolapse was at least as likely as not incurred in or 
permanently aggravated during the veteran's active duty 
service.  The only competent medical opinion of record that 
addresses this question, accepting the veteran's own factual 
account of the pertinent information, finds no basis for 
concluding that it would be at least as likely as not that 
the disability was incurred during service.  Thus, the weight 
of the evidence is against the veteran's claim.

Conclusion

The Board acknowledges the veteran's own belief that her 
disability of the cervical spine and her total uterine 
prolapse were caused during her active duty service.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, she is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

Overall, the medical evidence simply does not show that the 
veteran had any manifestation of chronic disability of the 
cervical spine or total uterine prolapse during service, and 
the medical evidence does not show that either disability was 
otherwise caused by service.  Thus, a preponderance of 
evidence is against the veteran's claims for service 
connection in this case.  As the preponderance of the 
evidence weighs against the claims, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107.


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


